?7:>/~>/© C>*/
. " /
COURT OF CRIMINAL APPEALS OF TEXAS

AUSTIN, TEXAS

EX PARTE ' ' 1 l § wR-77,550éo4'
fJoHNSoN, DAVID JBHN __ § 7 \

"FACTS OF POST CONVICTIONS ON COURT ERRORS”

 

On the 7th day of January, 2015 the 20th Judicial Court of Milam
County,Texas stated that the court having found §§ facts on the

issue in-so denying relief in trial cause # CR-23,643-B.

In this Habeas claim of Lneffective Counsel the court errored in
the true facts that any or all court appointed attorneys want a QUICK
AND EASY DOLLAR 2 In the action of a plea bargain the attorney uses
the MUMBOJUMBO of his comming and going to say he is working the best
deal he can get? I find the Failure to prepare a defense or investi-
gate the implicating evidence of Donald Curtis Page.Evidence of the
plea agreement under coercion is in fact found in the enhancement
from the felony 3ed to a felony.Zed;Fact of this plea instead of
Trial by jury was the threat from the DA.and counselar to be sentence
to 99{years if this is not coercion of law there is no justice!!

My counsel signed a affidavit stating that i was fully informed of
rights. See page 2 par.#5 he does not state the 99 year he just states
greater than seven and stack if I did.not accept this PLEA.The court

failure to see the evidence before it in the Habeas Writ.

In plain language, in this trial courts errors of this cause CR-23,
643-B, Existing evidence shows actual innocencelSee Maples Vs. Thomas
132 S. Ct. 912 (2012). The second Cause CR-23,644_A;In accordance with
Texas Penal Code §12.45(c) once the case was dismissed I am Barred
from any and allpunishment. case Perea Vs. State 870 S.W.2d 314.Post
Conviction relief granted at 682 F. Supp. 2d 771.

RECHVED
coum oF c:SM:NALlI\HPPEALS

\MNZSZM§
Ab@JACOSHLCIer

DAVID J. JOHNSON
TDCH #1848656
Hodge Unit J-120
379 FM 2972 West
Rusk, Texas 75785
1/23/2015

COURT OF CRININAL APPEALS OF TEXAS
AUSTIN/ TEXAS

EX PARTE

JoHNsoN,DAvID JoHN WR_77’55O`05

°O"CO'>

"FACTS OF POST CONVICTIONS ON COURT ERRORS"

 

On the 7th day of January,2015 the 20th Judicial Court of Milam
County,Tx. stated that the court found no facts on the issues inso
denying releif of trial cause #CR-23,644-A.

Facts on this cause are presented in the Habeas Writ ll.07 before
this court. Base on the MERITS of the facts of evidence this case
has been dismissed Texas Penal code §12.45(c)41f a court lawfully t
takes into account anadmitted offense,Prosecution is BARRED for that
offense,See Perea Vs. State 870 S.W.2d 314. To include restitution
is shown as punishment see sentencing and punishment key 98. Case
Contreras Vs. State 128 S.Ct.2924,553 U.S. 1101, 171 L. Ed. 2d 856/
Post conviction granted at 682 F. Supp. 2d 771. Also claim of see
Double-Jeopardy 29.1.

Criminall law key 1186.3 Court "Lawfully takes into account" such
unadjudicated offenses where void indictment for offense for which
defendent was sentenced was void; Court was without authority to
assess punishment and thus could not lawfully punish defendent for
this case that was dismissed. Ex Parte Chisena 623 S.W.2d 354.

The State failure to correct this error is of evidence that is ma

Material Hill Vs. Johnson 210 F.3d 481.

DAVID J. JOHNSON
TDCJ #1848656
Hodge Unit J~120
379 FM 2972 West
Rusk, Tx. 75785

1/23/2015